EosbNbeeRY, T.
The provisions of the Income Tax Act so far as applicable here are as follows:
“Section 1087m — 1. There shall be assessed, levied, collected and paid a tax upon incomes received during the year ending December 31, 1911, and upon incomes received annually thereafter, by such persons and from such sources as hereinafter described; . . .”
“Section 1087m — 2. 1. The term ‘person,’ as used in this act, shall mean and include any individual, firm, copartnership, and every corporation, joint stock company or association organized for profit, and having a capital stock represented by shares, unless otherwise expressly stated.
“2. The term ‘income,’ as used in this act, shall include: . . .
“(b) All dividends derived from stocks and all interest derived from money loaned or invested in notes, mortgages, bonds or other evidence of debt of any kind whatsoever. . . .
“3. The tax shall be assessed, levied and collected upon all income, not hereinafter exempted, received by every person residing within the state, and by every nonresident of the state, upon such income as is derived from property located or business transacted within the state. . In determining taxable income, rentals, royalties, and gains or profit from the operation of any farm, mine, or quarry shall follow the situs of the property from which derived, and income from personal service and from land contracts, mortgages, stocks, bonds and securities shall follow the residence of the recipient. ...”
“Section 1087m — 10. ... 5. Every guardian, trustee, executor, administrator, agent or receiver, and every other person or corporation acting in a fiduciary capacity shall make and render to the assessor of incomes of the district in which such representative resides, a verified list or return of the amount of income received by him for such person, ward or beneficiary together with all income received by the ward, beneficiary, deceased or incompetent person whom he represents or succeeds during the year covered by the return and shall be liable to assessment and taxation therefor, subject to the deductions and exemptions provided in this chapter; provided, that such deductions or exemptions have not# been *61claimed by or for such, person, ward ór beneficiary in another capacity. The return so made shall be signed by the person rendering it, and by the president or secretary thereof, if a corporation. Every person subject to an income tax in his representative capacity under this subdivision shall have all •of the remedies and rights of reimbursement for any tax assessed against or paid by him in such capacity prescribed by section 1044a of the statutes.”
The Wisconsin Trust Company is a person as defined by the statutes. The fund for which it was assessed is dividends derived from stocks and interest derived from money loaned •or invested in notes, credits, bonds, or other evidence of debt. The fund was received by the Wisconsin Trust Company as trustee at its office within the state of Wisconsin.
Eestatement and argument cannot make plainer the fact that the legislature intended that funds of this character should be taxed as income in the hands of trustees residing within this state.
Has the legislature the constitutional power to tax a fund such as the one in question as income ?
Sec. 1 of art. VIII of the constitution is as follows:
“The rule of taxation shall be uniform, and taxes shall be levied upon such property as the legislature shall prescribe. Taxes may also be imposed on incomes, privileges and occupations, which taxes may be graduated and progressive, and reasonable exemptions may be provided.”
The word “income” as used in the constitution has been defined as the profit or gain derived from capital or labor or from both combined. State ex rel. Bundy v. Nygaard, 163 Wis. 307, 158 N. W. 87; Van Dyke v. Milwaukee, 159 Wis. 460, 150 N. W. 509; Income Tax Cases, 148 Wis. 456, 134 N. W. 673, 135 N. W. 164; State ex rel. Manitowoc Gas Co. v. Wis. Tax Comm. 161 Wis. 111, 152 N. W. 848, and cases cited.
The fact that in the present case the fund in question must be paid to the person entitled to enjoy it, that that person re*62sides without the state and is a co-trustee, and that two of the co-trustees reside without the state of Wisconsin, does not work a change in the character of the fund itself in the hands-of the Wisconsin trustee, and it is a gain or profit derived from the securities constituting the trust fund and hence income, and is subject to taxation as income.
Much might be said both for and against the legislative policy involved, but with that this court has nothing to do. The legislative intent is clear and the act is within the constitutional power of the legislature, and the assessment, therefore, was a lawful one.
It may be noted that the testator used the word “income” in his will in the same sense that the word is used in the constitution, meaning thereby the gain or profit coming into the hands of the trustees from the property devised and bequeathed to them. This perhaps is not very material except that it shows that the meaning of the word as defined by the court is the common ordinary meaning given to the word in everyday life.
Under the provisions of sub. 5, sec. 1087m — 10, Stats. 1913, which specialty provides that all income received by guardians, trustees, executors, administrators, agents, or receivers shall be subject to assessment and taxation, we must hold that the Wisconsin Trust Company, under the facts of this case, was the “recipient” within the meaning of sub. 3 of sec. 1087m — 2.
The rule laid down in State Tax on Foreign-held Bonds, 15 Wall. 300, and Union R. T. Co. v. Kentucky, 199 U. S. 194, 26 Sup. Ct. 36, does not apply, for the reason that no, contract is impaired, neither is any person deprived of property without due process of law. A tax on income seems to be expressly reserved in the opinion of the court in the last case. Speaking of tangible personal property, the court says':
“It is not only beyond the sovereignty of the taxing state, but does not and cannot receive protection under its laws. *63True, a resident owner may receive an income from such property, but the same may be said of real estate within a foreign jurisdiction. Whatever be the rights of the state with respect to the taxation of such income, it is clearly beyond its power to tax the land from which the income is derived.” Page 204.
No contract obligation is in any way impaired. The Trust Company will pay the net income in accordance with the terms of the will, which will be the amount remaining after the payment of the tax and other necessary administrative expenses.
We conclude, therefore, that the fund was taxable as income under the provisions of the Income Tax Act and that the act is a valid exercise; of legislative power and the assessment was lawfully made.
By the Court.• — Judgment affirmed.
Eschweileh; J., dissents.